People v Totesau (2016 NY Slip Op 00531)





People v Totesau


2016 NY Slip Op 00531


Decided on January 27, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 27, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
MARK C. DILLON
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX, JJ.


2011-02333
 (Ind. No. 1916/09)

[*1]The People of the State of New York, respondent,
vTroy Totesau, appellant.


Troy Totesau, Stormville, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Andrea M. DiGregorio and Ames C. Grawert of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 26, 2013 (People v Totesau, 112 AD3d 977), affirming a judgment of the Supreme Court, Nassau County, rendered February 7, 2011.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., DILLON, CHAMBERS and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court